—Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 28, 1996 (People v Cheng, 232 AD2d 651), affirming a judgment of the Supreme Court, Queens County, rendered July 12, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Altman, Florio and McGinity, JJ., concur.